NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0469n.06

                                        Case No. 20-6174

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                           )                           FILED
                                                    )                      Oct 14, 2021
       Plaintiff-Appellee,                          )                 DEBORAH S. HUNT, Clerk
                                                    )
v.                                                  )
                                                    )       ON APPEAL FROM THE UNITED
JERMAINE WEBB,                                      )       STATES DISTRICT COURT FOR
                                                    )       THE MIDDLE DISTRICT OF
       Defendant-Appellant.                         )       TENNESSEE
                                                    )


       BEFORE: SUTTON, Chief Judge; McKEAGUE and WHITE, Circuit Judges.

       SUTTON, Chief Judge. Jermaine Webb pleaded guilty to possessing a firearm as a

convicted felon. The district court enhanced his base offense level after finding he used a gun in

an altercation at his ex-girlfriend’s house the night before his arrest. Because the district court

reasonably found that this incident counts as part of the “same course of conduct” as his gun

possession the next day, we affirm.

       On September 3, 2018, Webb approached his ex-girlfriend’s residence and confronted her

new boyfriend, Corey Pittman, with a gun. Witnesses saw Webb fire a handgun at Pittman. Then

Webb said, “what’s up now,” and drove away in an orange Dodge Avenger. R.76 at 5. Police

responded to the scene. They obtained a warrant for Webb’s arrest and began watching his home.
Case No. 20-6174, United States v. Webb


       The next day, Webb got back into his car—the same 2008 Dodge Avenger—and was

stopped by police. During the stop, officers saw a pistol, which turned out to be a different gun

from the one he had fired the night before. Officers arrested Webb and seized his pistol, which

was loaded.

       Based on the second incident, the one on September 4, a federal grand jury indicted Webb

for one count of illegally possessing a firearm as a convicted felon. See 18 U.S.C. §§ 922(g)(1),

924(a). The State of Tennessee separately brought charges for aggravated assault with a deadly

weapon and reckless endangerment for his September 3 conduct but ultimately dismissed the

charges.

       Webb pleaded guilty to his federal felon-in-possession charge. At sentencing, the district

court found that Webb also possessed a firearm on September 3 and adopted the presentence report

to that effect. It then determined that the September 3 incident was relevant conduct to his arrest

on September 4. As a result, the district court enhanced the base offense level by four levels under

U.S.S.G. § 2K2.1(b)(6)(B). That increased Webb’s advisory guidelines range from 33–41 months

to 51–63 months. The court nonetheless varied downward significantly and sentenced Webb to

36 months.

       On appeal, Webb claims that the district court erred in applying the enhancement,

submitting that his September 3 actions do not count as relevant conduct when it comes to his

illegal gun possession on September 4. A few ground rules accompany this claim. A prior incident

counts as relevant conduct if it was “part of the same course of conduct” or a “common scheme or

plan” as the underlying conviction.       U.S.S.G. § 1B1.3(a)(2).     The prior incident must be

“sufficiently connected or related to” the underlying conviction such “that they are part of a single

episode, spree, or ongoing series of offenses.” Id. § 1B1.3 cmt. n.5(B)(ii). Three factors weigh in



                                                 2
Case No. 20-6174, United States v. Webb


the balance: “the degree of similarity of the offenses, the regularity (repetitions) of the offenses,

and the time interval between the offenses.” Id. The government must show by a preponderance

of the evidence that the prior incident constituted relevant conduct. United States v. Amerson, 886

F.3d 568, 573 (6th Cir. 2018). As a general matter, we review the district court’s factual findings

for clear error and its legal interpretations with fresh eyes. United States v. Hodge, 805 F.3d 675,

678 (6th Cir. 2015). While there is some disagreement within the circuit over the question whether

the application of this guideline to a given fact pattern receives deferential or fresh review,

compare Amerson, 886 F.3d at 573 (fresh review), with United States v. Kappes, 936 F.2d 227,

229 (6th Cir. 1991) (clear error review), the standard of review makes no difference here.

       Two of the three factors—the time interval and the similarity of the offenses—firmly favor

the government. Incidents separated by as much as nine months have satisfied the timing

consideration. See Amerson, 886 F.3d at 574; United States v. Phillips, 516 F.3d 479, 483–84 (6th

Cir. 2008). If a nine-month gap between incidents may suffice, this small gap in time—less than

24 hours—strongly supports the enhancement.

       Webb’s conduct on September 3 also was similar to, if not materially identical to, his

conduct on September 4. In assessing similarity, we look “beyond the general nature of the

offense”—namely, “unlawfully possessing a gun,” Amerson, 886 F.3d at 578—to other shared

features of the conduct: “common victims, common offenders, common purpose, or similar modus

operandi,” United States v. Hill, 79 F.3d 1477, 1483 (6th Cir. 1996); see also Phillips, 516 F.3d

at 485 n.5. When two incidents “took place at the same location,” that usually shows they are

“connected.” United States v. Henry, 819 F.3d 856, 865 (6th Cir. 2016).

       These two incidents shared plenty of similarities. Webb possessed the same kind of firearm

both times, a handgun. And he used the same Dodge Avenger in both incidents. That he possessed



                                                 3
Case No. 20-6174, United States v. Webb


different guns on each occasion and that he fired the gun in one instance but not the other does not

diminish the similarity. Because both incidents “bear[] considerable similarity” as gun possessions

that occurred in “the same place,” the similarity factor is met. United States v. Conway, 513 F.3d

640, 643 (6th Cir. 2008); see also United States v. Fisher, 824 F. App’x 347, 359–60 (6th Cir.

2020) (holding similarity was “strong” for possessions of different guns in the same house).

       The brevity of time between the two incidents, it is true, left little time to establish the third

factor: the regularity of the conduct. Just one “other instance of conduct” usually will not suffice

to establish regularity. Amerson, 886 F.3d at 574. One day rarely will leave enough time to

establish three or more forms of relevant conduct. But this reality does not undermine the district

court’s conclusion that the September 3 incident counts as relevant conduct.

       With such regularity missing, “there must be strong similarity and close temporal proximity

to make up for it,” United States v. Bowens, 938 F.3d 790, 800 (6th Cir. 2019), and that is what

we have here. See also United States v. Gales, 137 F. App’x 875, 877–78 (6th Cir. 2005) (holding

the standard met with “compelling similarity” and “a brief time interval” of two months). We have

routinely observed that the “contemporaneous, or nearly contemporaneous, possession of

uncharged firearms is . . . relevant conduct in the context of a felon-in-possession prosecution.”

Phillips, 516 F.3d at 483; Amerson, 886 F.3d at 574–75; Fisher, 824 F. App’x at 360 (all quoting

United States v. Powell, 50 F.3d 94, 104 (1st Cir. 1995)). Webb’s case fits comfortably within

these precedents, as his uncharged firearm possession occurred in the same car and within 24 hours

of the charged conduct.

       Amerson, Hill, and Bowens do not require a different conclusion.

       Amerson held that a defendant’s involvement in a shooting three and a half months before

his arrest for illegal gun possession was not relevant conduct. 886 F.3d at 570, 578. But Webb’s



                                                   4
Case No. 20-6174, United States v. Webb


conduct involved far more temporal proximity, which is decisive here. Amerson contemplated as

much, noting that “contemporaneous, or nearly contemporaneous, possession” would be strong

enough to overcome a lack of regularity and the “minimal similarity” of two incidents involving

gun possession. Id. at 574–75, 577–78. And Webb’s two incidents were more similar in nature,

as they occurred in the same car instead of “different locations.” Id. at 577.

       Hill held that an earlier drug transaction was not relevant to a later drug transaction arrest.

79 F.3d at 1485. But Hill limited its holding to cases in which “two isolated drug transactions are

separated by more than one year . . . [and] the sole similarity [is] that both transactions involved

the same type of drug.” Id. at 1484. Webb fits within the exceptions, not the Hill holding.

       Bowens held that an uncharged gun possession was not relevant conduct to an arrest for

illegal gun possession four months later. 938 F.3d at 798–99. In addition to “weak” temporal

proximity and “no regularity,” the court found weak similarity because “[t]here was nothing

similar about Bowens’ separate acts of possession other than the general nature of the offense,” as

one possession was in a car and the other was in his home. Id. at 800. Webb’s conduct was closer

in time and bore more similarity.

       Webb’s suggestion that the September 3 incident was a shooting and thus cannot be

classified as a mere gun possession overlooks precedent. In Amerson, our court also had before it

one incident that was a shooting and another that was an arrest for gun possession. And we did

not hesitate to characterize the two incidents as “two illegal possessions.” Amerson, 886 F.3d at

571, 574. Shooting a gun necessarily entails possessing it.

       Webb insists that it is not clear from the record that both incidents occurred in the same

car. But that argument overlooks his own testimony. The presentence report and sentencing

transcript show that Webb drove his orange Dodge Avenger during the September 3 incident.



                                                 5
Case No. 20-6174, United States v. Webb


Although the presentence report says generically that on September 4, the police observed Webb

get into a “vehicle . . . parked in front of his residence,” R.76 at 6, Webb testified that he was

arrested in “[his] car . . . the car in [his] name,” R.81 at 58. Webb owned one vehicle: a 2008

Dodge Avenger. The government argued to the district court, notably, that both incidents occurred

in “the same vehicle,” id. at 18, and Webb never argued that the two incidents occurred in different

cars.

        That Webb had different guns on September 3 and 4 does not upend this analysis either.

In Conway, possession of a sawed-off shotgun was still relevant conduct when it came to a

conviction for being a felon in possession of nine-millimeter and assault rifle ammunition.

513 F.3d at 643. And in Gales, the illegal sales of a Mossberg, a Glock, and a Browning two

months apart were all “part of the same course of conduct—namely, the illegal possession of

firearms.” 137 F. App’x at 876–77.

        United States v. Howse, 478 F.3d 729 (6th Cir. 2007), and United States v. Settle, 414 F.3d

629 (6th Cir. 2005), do not alter this conclusion either. Both cases held that for a sentencing

enhancement to apply without reliance on U.S.S.G. § 1B1.3(a)(2), the government must show a

“clear connection” between the involved firearms (when they are different in the two incidents).

Howse, 478 F.3d at 731–33; Settle, 414 F.3d at 632 n.2, 634. But Webb only claimed that the

district court erred by ruling that the September 3 incident “constituted relevant conduct under

the . . . three-factor weighing test” required by § 1B1.3(a)(2). Appellant’s Br. at 7. And a later

amendment to the Sentencing Guidelines commentary clarified that whether the relevant sentence

enhancement in § 2K2.1 could apply for an earlier offense that involved a different firearm turned

on the “relevant conduct” standard of § 1B1.3(a)(2). U.S.S.G. § 2K2.1 cmt. n.14(E)(ii).




                                                 6
Case No. 20-6174, United States v. Webb


       That the State dropped Webb’s state-law charges for the incident on September 3 does not

prohibit the United States from treating the incident as relevant conduct for federal sentencing

purposes. “[I]n determining relevant conduct, a court may consider a broad range of information,

including uncharged crimes, crimes where charges have been dismissed, and crimes for which the

defendant has been acquitted.” United States v. Rios, 830 F.3d 403, 440 (6th Cir. 2016) (quotation

omitted).

       We affirm.




                                                7